﻿My
Government is pleased that the General Assembly’s
presidency at its fifty-eighth regular session is in the
capable hands of my distinguished colleague, the
Foreign Minister of Saint Lucia, Senator Julian Hunte,
whose election bears witness to the importance that this
Organization holds, not just for the Government of
Saint Lucia, but also for the Governments and people
of the Caribbean Community. I trust that as he tackles
the critical United Nations agenda over the coming
year he will incorporate into his work the lessons of
our successes as a Caribbean Community. As with his
predecessor, whose steady leadership was tested during
a year of unprecedented challenges, he, too, can count
on my Government’s continued support.
I take this opportunity to pay tribute to
Sergio Vieira de Mello, Special Representative of the
Secretary-General, other staff of the United Nations
and the citizens of Iraq who lost their lives or sustained
injuries in the tragedy of Baghdad last August. We
15

share the sorrow of the Secretary-General and his staff,
and extend our profound condolences to the bereaved
families.
I intend to focus our attention on the critical
importance of strategic partnership. Lest my statement
be misconstrued, I hasten to assure the Assembly from
the outset that my Government is neither oblivious nor
indifferent to the multitude of concerns and problems
that attend and threaten our quest for international
peace and security. I will be pleased to share my
Government’s perspective on them later. But allow me
first to share with the Assembly our national
philosophy and policy as they relate to improving the
human condition.
“How does one do that?” you ask. Improving the
human condition is achieved by working towards
human security. Notwithstanding the recriminations
and blame, at the core of the failed World Trade
Organization round in Mexico earlier this month was
the issue of human security. Clearly, countries want
guarantees as Governments struggle to meet the needs
of their citizens. For my Government, human security
means that each citizen has the right to liberty,
education, employment, an improved standard of living
and economic development. We believe that human
security is a comprehensive and holistic concept that
encompasses all aspects of the human condition.
Obviously, there is much that we in the Caribbean
can and must still learn from the rest of the world. But,
equally, there are many valuable lessons that the rest of
the world can draw from our experiences and successes
in the Caribbean. In many areas, the Caribbean is a
testament to the practicality and efficacy of functional
cooperation, and of how, despite the many issues that
divide us, we continue to work together on matters
common to us. Be it at the subregional level of the
Organization of Eastern Caribbean States (OECS) or
within the broader Caribbean Community
(CARICOM), the progress we have made in forging
consensus and in building common institutions to
address our shared problems allows us to be able to
share best practices with the United Nations and
demonstrate how, by working together through
cooperative partnerships, each of us can achieve more.
For nearly four decades, for example, the
University of the West Indies has cultivated many
distinguished academics and other notables. Today, it
stands as a beacon of hope for our young people in
their quest for quality higher education. To its credit,
the University continues to work with several
internationally recognized institutions and agencies in
the areas of peace and security, health care and
scientific research, to name but a few. The Caribbean
Examinations Council has responded adequately and
with requisite standards of excellence to the growing
education needs of the English-speaking Caribbean.
When our students complete their education, they stand
shoulder to shoulder with their counterparts around the
world. It is not my intention to boast, but for us it is a
matter of national and regional pride. Further, as the
Assembly’s President is aware, many of our countries
have adopted policies that allow nationals of other
member States to travel to and work in their countries
without the hassle of visa requirements and work
permits. Although we are divided by the sea, the
bridges of commitment and recognition of our common
challenges and the benefits of shared approaches are
bringing us ever closer together.
The Caribbean Development Bank and the
Eastern Caribbean Central Bank are models of how
financial responsibility and cooperation with and
among member Governments in executing fiscal and
monetary policies can facilitate stability, underpin
accountability and engender progress. For decades, the
Eastern Caribbean dollar, the currency of the countries
of the Organization of Eastern Caribbean States, has
remained the bedrock of monetary stability. We are
also especially proud of the success of the OECS Court
of Appeal, which has worked effectively and dutifully
in dispensing justice throughout the territories over
which it exercises jurisdiction. Further, the prudent and
positive steps toward a Caribbean Single Market and
Economy (CSME), provide evidence of the
determination of Caribbean Governments to cooperate
in almost all endeavours to advance the human security
of our citizens. These are but a few examples of
functional cooperation. In every case, member
countries are better off because they work together
rather than unilaterally.
We continue to incorporate in our national
policies many of the agreed principles of sustainable
development. Additionally, our regional campaign to
fight the spread of HIV/AIDS and treat its victims has
witnessed encouraging results under the Pan-Caribbean
Partnership against HIV/AIDS. My Government wishes
to commend the World Bank and the William J. Clinton
Presidential Foundation for their pledges of support for
16

our work in this regard. We hope that our cooperation
efforts will be a model for future partnerships in our
region and beyond.
I promised earlier that I would share my
Government’s perspective on some of the decisive
issues that confront us internationally. I preface my
remarks with a reminder that just over a decade earlier
we stood on the threshold of a new era of opportunity.
We celebrated the collapse of major ideological
conflicts, which previously held us captive, even, I
dare say, on the brink of nuclear Armageddon. As one
leader remarked, nations and peoples quietly harboured
dreams that the last decade of the twentieth century and
the advent of the twenty-first century would herald new
opportunities to address and redress asymmetrical
issues that had frustrated our collective aspirations and
individual potential. None of us, I am sure, would
likely admit that we may have squandered such
prospects. However, a little more than a decade later,
ideological rifts seem to have been replaced by
political chasms and new dangers.
Consequently, we must re-evaluate our concept of
security. The Organization of American States, in its
meeting of foreign ministers last year in Barbados,
took the bold and timely step of redefining security
within its hemisphere. Security, the foreign ministers
declared, is diverse in scope and multidimensional in
nature, requiring multifaceted approaches to address
political, economic, social and environmental issues.
This concept clearly recognizes that we cannot separate
national, regional and international security issues from
political, economic and social stability and their
security implications.
We in the Caribbean recognize that, whereas
globalization is a viable instrument of growth and
prosperity for some, it has become the vehicle of ruin
and despair for many of the already poor people around
the world. While countries that prosper praise
globalization and free trade, countries that suffer see
themselves as no more than the guinea pigs, the passive
objects of globalization, with very little hope of
advancing human security for their poor citizens.
How do we encourage our citizens to have faith
in a system that punishes their legitimate efforts? How
can we tell the poor farmers in the developing world,
struggling to eke out an existence, to hold out hope
when farmers in rich countries are subsidized and
rewarded for overproduction? How do we ask our
citizens in small vulnerable economies to sacrifice and
adopt free trade wholesale, while larger, more
developed economies devise new ways to deny them
crucial market access. Unless we address such
inequities, there will always be resentment and
mistrust. We must therefore work together to level
these bumps on the road to development. Also, we
must rob the uncivil forces of the arguments they use to
feed and exploit the anger and despair of the poor and
dispossessed.
I turn now to the United Nations. In our view, the
United Nations remains central to international peace
and human security. The myriad challenges facing us
today require collective action and partnership. I hasten
to add that, although the United Nations still lacks
important elements of transparency and democracy in
the operations of the Security Council, it nevertheless
represents the most practical framework our nations
have to address regional and international concerns in a
holistic manner.
I trust that, when the dust of discontent settles,
we will appreciate that no country can act alone in
pursuit of international peace, development and human
security. My Government calls on the United Nations
membership to embrace a bold vision and commitment
to fighting the pull of isolation and the lure of
economic and financial engineering. Our reality today
encompasses the struggles to find positive and
sustainable methods for advancing our citizens’
development against uncivil forces or rogue ideologies
working relentlessly to undermine them.
My Government calls on the United Nations and
Member Governments to further subscribe to and
promote partnership by fulfilling the Millennium
Development Goals. The Millennium Goals are
essential steps to improving the human condition. They
are also a reliable basis for addressing many of the
inequities of globalization. We urge Member States to
work to meet these goals. We can relent only when the
other half of the world’s population ceases to live in
abject poverty, when larger sectors of the world’s
population can find work, and when all parents are able
to send their children to school.
Despite its exclusion from this international
fraternity of nations, the Republic of China on Taiwan
remains a valuable partner for peace and development
with fullest respect for international law. We trust that
its contributions and its citizens’ right to adequate
17

representation can be guaranteed in the best interest of
brotherhood so that all people can live in peace and
enjoy the fruits of prosperity through partnership.
Saint Kitts and Nevis therefore urges the
United Nations to avail itself of every possibility to
facilitate a sustainable resolution of the impasse that
hampers Taiwan’s efforts to engage in international
dialogue and contribute to the common interests of
mankind.
Let me end by reaffirming my Government’s
commitment to multilateralism and to strategic
partnership.









